Title: To George Washington from Israel Shreve, 29 October 1798
From: Shreve, Israel
To: Washington, George



Dear General,
Washington Bottom 29th Octr 1798

I receiv’d your Exceys Letter dated the 1st of this Instant two days ago accompaned with one from Mr Ross who has Just returned from Kentucky, his absence occationed the Letter not comeing to hand sooner, the uswage your Excellency mentions in your Letter that you have receivd from me, I must Acknowledge and that I have Sold some of the Land at nearly double is true. Just after I Purchased a flow of Cash was Left in this Country by the Militia Army, which gave a Sudden rise to Land, which oppertunity I inbraced But Cannot Git the money As it becomes due which Imbarasses me in my Contract with you, Just as I Receivd your Exceys Letter, I was runing out a peace of Land I had just agreed to Let my Brother Samuel have, who is to pay £800 Cash for, he Lives seven miles from Alexandr[i]a within the Bounds of the Federal City he Says he Can Sell for Cash, & will hand the Installment Due Last June to you and by the time next Installment is due I will Collect if possable from those that Ought to have paid up Last May from whom a sufficient Sum was Due & Much more, from this Bargan with my Brother who is a Punctual man I have enough due in time to pay of all the Judgement Bond and £800 to spair from which I Calculate to raise the Installments as they become Due.
Notwithstanding your Excellencys Letter is in rather Severe terms against me yet I hope your goodness will Cause you to forbear a Little, the Land I hold here my Stock &c. with the Bonds I have is my all, I think I Live a Sober Life useing all the industry I am Capable of to Maintain my famaly who must raise or fall with me, if the rigor of the Law is inforced against me It will be Exceeding Distressing not only to my person But to an Aimable Woman and a famaly of Innocent Children, who Look up to me for every thing they Need, your Excellencys forbearance a Little while will be a Great happiness to my famaly, otherwise we must be involved in Misery, If a Cape is Served upon my Body It will not enable me to pay the Debts. If an Execution is Levied on my property and all

Sold by the Shiriff, for want of Money it would Sell for so trifling a Sum, as would be the most Distressing to me & my famaly who as yet Live in repute as a farmer, I Can Dispose of my property better than the Sheriff Can, if I Can Collect money so as to pay of what is due to your Excellency, without being Distressed I Shall have three or four thousand pounds property Left, your Security is good the Land is greatly improved since I Bargained for it, I hope I am not that Careless trifling man as your Excellency may have a right to think I am, the Exceeding Scarcety of Cash has made me unfortunate, I am altogether in your power I know; and plead for your forbearence, I am in the hands of one of the Greatest Charactors in the World, and one who I hope will be Mercifull if not for my Sake, for the Sake of an Innocent famaly My Brother I fully Expect will pay the Installment due into your own hand Sooner than the Law can raise it.
 If Life & health permits I Shall See Mr Ross in a few days & inform him of the Bargain with my Brother and use all my endeavours to put of Entering up the judgement untill further orders from your Excellency, as he has Gave me untill the tenth of next month, to be Harrast with the Law is next to Death to me, ⟨Cash⟩ is unnessary As all can be better done without it than with it. I am your Excellencys Most Obedt Servt

Israel Shreve

